Citation Nr: 9923949	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, excluding osteoarthritis of the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from April 1948 to August 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
the claims of service connection for arthritis of multiple 
joints and residuals of a cold weather injury.  The appellant 
disagreed with the determinations and this appeal ensued.  

In a May 1996 rating decision, the RO continued the denial of 
service connection for arthritis of multiple joints and 
granted service connection for residuals of frostbite of both 
hands.  The latter decision constituted a full award of that 
benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (overruling West v. Brown, 
7 Vet. App. 329 (1995) and ruling that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  Thus, the Board no longer 
has jurisdiction of the claim of service connection for 
frostbite of both hands.  

However, in a July 1996 statement the appellant expressed 
disagreement with the evaluation assigned the frostbite-of-
both-hands disability.  The RO in April 1998 increased the 
rating to 30 percent through January 11, 1998, and bifurcated 
the disability into right and left hand frostbite residuals 
with osteoarthritis, assigning each a 20 percent evaluation.  
The appellant has not, however, filed a substantive appeal as 
to this increased-rating claim.  Therefore, the Board does 
not have jurisdiction over the claim.  See Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

In July 1996, the appellant also argued that service 
connection should be granted for frostbite residuals 
affecting both feet.  By April 1998 rating decision, the RO 
granted service connection for separate right and left foot 
frostbite residuals with osteoarthritis and neuropathy, 
assigning each a 20 percent evaluation.  Thus, the issue now 
on appeal is as set forth on the title page of this decision.  

FINDING OF FACT

Competent medical evidence has not been submitted linking the 
appellant's post-service findings of arthritis of multiple 
joints (excluding osteoarthritis of the hands and feet) to 
service.  


CONCLUSION OF LAW

The claim for service connection for arthritis of multiple 
joints, excluding osteoarthritis of the hands and feet, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, arthritis 
manifest to a degree of 10 percent within one year from the 
date of termination of such service shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

The service medical records are silent as to any complaints, 
findings, or treatment for arthritis of multiple joints.  The 
claims file is barren of evidence regarding multiple joint 
arthritis until October 1993 VA clinical records documented 
the appellant's complaints of swelling and pain in the joint 
areas more than 40 years after separation from service.  

Thereafter, a series of VA medical documents found arthritis 
of multiple joints.  A December 1993 VA clinical record noted 
an undefined "long h[istory] of arthritis [with] joint pain 
for many years"; the impression was probable chronic 
osteoarthritis.  December 1994 and April 1995 VA clinical 
records also discussed the appellant's complaints of joint 
pain and the examiners' findings of arthritis and 
degenerative joint disease in multiple joints.  VA x-rays in 
March 1995 revealed osteoarthritic changes in both elbows, 
extensive degenerative changes in the lumbar spine, severe 
osteoarthritic changes in the cervical spine, and normal 
bilateral shoulders.  April, August, and November 1995 VA 
clinical records showed that had arthritis and degenerative 
changes of multiple joints, mostly involving the hands.  A 
February 1996 VA clinical record showed that the appellant 
complained of arthritis.  

The appellant testified at a December 1995 hearing that he 
was exposed to cold weather during the Battle of the Chosin 
Reservoir in the winter of 1950.  Service personnel records 
document he engaged in combat against North Korean forces in 
August, September, and October 1950, and that he participated 
in the Wonsan-Hungnam-Chosin Campaign in Korea from October 
to December 1950.  He alleged suffering frostbite of the 
hands, feet, shoulders, neck, and knees, and noted he had 
joint pain and had been diagnosed with multiple joint 
arthritis.  He concluded that the arthritic disorder was a 
direct result of cold weather exposure he experienced in 
service.  

VA examination in March 1996 revealed, based largely on X-ray 
studies, diagnoses of moderately severe spondylosis of the 
cervical spine, extensive and severe degenerative changes of 
the lumbar spine, chronic bursitis of both shoulders without 
degenerative changes, degenerative or osteoarthritis of both 
knees, degenerative changes of the elbows, and osteoarthritic 
changes affecting the hands and feet.  The examiner opined 
that there was probably no relationship between the arthritis 
of multiple joints and the cold weather exposure the 
appellant suffered during service.  

VA examination in November 1996 revealed osteoarthritis 
involving both hands, wrists, and feet, moderately severe 
spondylosis of the cervical spine, spondylolisthesis and 
degenerative disc narrowing of the lumbar spine, chronic 
bursitis of both shoulders, hyperostosis and dish involvement 
of both elbows, and osteoarthritis and dish involvement of 
both knees.  Also noted was peripheral neuropathy of the 
lower extremities.  The examiner opined that the 
osteoarthritis of the hands and feet and the peripheral 
neuropathy involving the lower extremities was secondary to 
frostbite and severe cold weather exposure during service.  

Because service connection has already been established for 
arthritis, affecting both feet and both hands, this case 
revolves around the question of whether arthritis of other 
joints of the body is related to a cold weather injury.  The 
appellant argues that he has arthritis affecting multiple 
joints, including the shoulders, knees, and neck.  The VA 
clinical records discussed above documented arthritis 
affecting the cervical spine, the lumbar spine, both knees 
and elbows, as well as chronic bursitis of both shoulders 
without degenerative changes.  These findings satisfy the 
initial element of a well-grounded claim, requiring competent 
medical evidence of a current disorder.  See Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506.  As for the second 
element of a well-grounded claim, requiring lay or medical 
evidence of a in-service cold weather injury, the record 
shows that he was in the Battle of the Chosin Reservoir in 
the winter of 1950; thus, he is presumed to have been exposed 
to cold weather, giving a plausible basis for a cold weather 
injury.  Id.  

As for the third element, requiring competent medical 
evidence linking the current findings of arthritis and the 
cold weather injuries in service, the only evidence directly 
discussing such a link is the March 1996 VA examination 
report.  The examiner there specifically opined that there 
was probably no relationship between the current multiple 
joint arthritis and the cold weather exposure the appellant 
suffered during service.  This comment on its face is adverse 
to the appellant's claim and cannot form the basis of 
competent medical evidence suggesting a plausible link.  The 
November 1996 VA examination report included another opinion 
that arthritis affecting the hands and feet was secondary to 
frostbite and severe cold weather exposure during service.  
But that opinion is relevant only to the already service-
connected injuries; it does not address whether arthritis of 
other, nonservice-connected joints at issue here is related 
to the cold weather exposure in service.  Therefore, the 
relevant medical opinion evidence does not satisfy the third 
element of a well-grounded claim.  

Also of record are materials prepared by Chosin Few, Inc., 
which include a copy of a VA "Clinical Programs Information 
Letter" issued in November 1992 by VA Associate Deputy Chief 
Medical Director for Clinical Programs, a medical doctor.  In 
that letter, the physician discussed, in part, the effects of 
cold weather injuries, such as frostbite, on later 
development of arthritis, principally of the hands and feet.  
He wrote that joint changes could occur in areas affected by 
frostbite 5 to 12 months after exposure, that subsequent 
clinical arthritis development in affected joints many years 
after exposure was well described in medical literature, and 
that it was likely that a veteran exposed to cold weather and 
sustaining a cold injury could experience late sequelae, 
including arthritis.  The November 1996 VA examiner noted 
that the conclusions expressed in his examination report, 
that arthritis of the hands and feet were secondary to a cold 
weather injury, were based, in part, on these materials.  

Medical literature may satisfy the third element of a well-
grounded claim when it discusses the plausibility of a nexus 
between the current condition and the injury in service.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  However, 
generic statements about the possibility of a link between a 
current disorder and its alleged etiology are too general and 
inconclusive to make the claim well grounded. Sacks v. West, 
11 Vet. App. 314, 317 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  This rule "does not extend to a 
situation where medical article or treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Sacks, 11 Vet. App. at 317.  Medical treatise 
evidence, however, may provide important support when 
combined with an opinion of a medical professional.  See 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from a scientific journal combined with doctor's 
statements met the threshold test of plausibility).  

Assuming, without deciding, that the November 1992 "Clinical 
Programs Information Letter" can be properly termed 
"medical treatise evidence," "medical literature," or 
"scientific evidence," the discussion therein offers no 
more than a generic statement of the relationship between 
cold weather injuries and later development of arthritis of 
the hands and feet.  While the letter reflected the 
physician's conclusion, based on review of undefined medical 
literature, that a veteran sustaining a cold injury would 
likely later experience arthritis, the context of the 
conclusion was limited to cold weather injuries of the hands 
and feet.  Therefore, it cannot serve as competent medical 
evidence, in the context of this case concerning other 
joints, to satisfy the third element of a well-grounded 
claim.  

The only remaining evidence suggesting a relationship between 
the current arthritic findings and the cold weather injuries 
in service is the testimony and contentions of the appellant 
himself.  Generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  A lay 
person can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
appellant has the requisite medical expertise the render such 
a medical opinion.  

In light of the evidence of record and based on the reasons 
above, it is the conclusion of the Board that the appellant 
has not submitted competent medical evidence of a well-
grounded claim.  It is important to note that the Board does 
not doubt that the appellant served in Korea, engaged in 
combat in the Battle of the Chosin Reservoir, or experienced 
exposure to cold weather.  The conclusion above is based 
entirely on the lack of competent medical evidence linking 
the current arthritis of multiple joints, other than of both 
hands and both feet, to that cold weather exposure.  As the 
claim is not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends on the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the July 1995 statement of the case and in the May 1996 
and April 1998 supplemental statements of the case in which 
the appellant was informed that the reason for the denial of 
the claim was the lack of evidence linking the current 
arthritic disorders and service.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for arthritis of multiple 
joints, excluding osteoarthritis of the hands and feet, is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

